                  Case 20-10343-LSS               Doc 80       Filed 02/20/20         Page 1 of 3




                IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE
__________________________________________
                                           :
In re:                                     : Chapter 11
                                           :
       BOY SCOUTS OF AMERICA AND           :
       DELAWARE BSA, LLC 1                 : Case No. 20-10343 (LSS)
                                           :
                                           : (Jointly Administered)
                  Debtors.                 :
                                           :

                             NOTICE OF APPEARANCE AND REQUEST
                               FOR ALL NOTICES AND PLEADINGS

         Please enter my appearance as attorney for Hartford Accident and Indemnity Company,

First State Insurance Company, and Twin City Fire Insurance Company, parties-in interest in the

above-captioned matter.

         Pursuant to Bankruptcy Rules 2002(g), 2015(c), and 3017(a), the undersigned requests

that he receive copies of all notices, reports, motions, briefs, memoranda, pleadings, proposed

plan, disclosure statements, proposed orders, and any other documents filed in the above-

referenced matter. All such documents should be served upon the following:

                           Eric S. Goldstein, Esq.
                           Shipman & Goodwin LLP
                           One Constitution Plaza
                           Hartford, CT 06103-1919
                           Telephone: (860) 251-5000
                           Facsimile: (860) 251-5218
                           egoldstein@goodwin.com
                           bankruptcy@goodwin.com
                           bankruptcyparalegal@goodwin.com




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
               Case 20-10343-LSS        Doc 80      Filed 02/20/20    Page 2 of 3




       PLEASE TAKE FURTHER NOTICE that the foregoing demand includes notices of

applications, motions, petitions, and pleadings, whether formal or informal, whether written or

oral, and whether transmitted or conveyed by hand delivery, telephone, telephone, telex,

telecopy, facsimile or otherwise, which affects the Debtors or the property of the Debtors.

       Dated at Hartford, Connecticut, this 20th day of February 2020.


                                             By: /s/ Eric S. Goldstein
                                                Eric S. Goldstein (ct 27195)
                                                Shipman & Goodwin LLP
                                                One Constitution Plaza
                                                Hartford, CT 06103-1919
                                                (860) 251-5000

                                             Counsel for Hartford Accident and Indemnity
                                             Company, First State Insurance Company and Twin
                                             City Fire Insurance Company.




                                                2
           Case 20-10343-LSS          Doc 80      Filed 02/20/20     Page 3 of 3




                              CERTIFICATE OF SERVICE

               I hereby certify that on February 20, 2020, a copy of foregoing Notice of

Appearance was filed electronically and served by mail on anyone unable to accept

electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of

the Court's electronic filing system or by First Class mail to anyone unable to accept

electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

filing through the Court’s CM/ECF System.



                                                       /s/ Eric S. Goldstein
                                                       Eric S. Goldstein
